Citation Nr: 0917660	
Decision Date: 05/11/09    Archive Date: 05/19/09

DOCKET NO.  99-17 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


1. Entitlement to service connection for degenerative disc 
disease, L4-5, with spinal stenosis, to include as secondary 
to service-connected post-operative pilonidal cyst.

2. Entitlement to a total rating based on individual 
unemployability, due to service-connected disability.


REPRESENTATION

Appellant represented by:	Hugh D. Cox, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1960 to December 
1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  The Veteran's disagreement with rating 
decisions issued in April 1999 and February 2000 led to this 
appeal.

In the April 1999 rating decision, the RO denied service 
connection for degenerative disc disease, L4-5, with spinal 
stenosis, to include as secondary to service-connected post-
operative pilonidal cyst.  In July 1999, the Veteran 
testified before a hearing officer at the RO regarding this 
issue.  A copy of the transcript of this hearing has been 
associated with the claims file.

In a February 2000 rating decision, the RO denied entitlement 
to TDIU.

The issues on appeal were remanded by the Board in February 
2001.  

The Veteran initially requested a hearing on both matters.  A 
Central Office hearing was scheduled for November 27, 2001.  
The Veteran canceled his hearing request in a November 15, 
2001 letter, and submitted an affidavit in lieu of his 
appearance.

The issues on appeal were remanded again in January 2002.  In 
a September 2003 decision, the Board denied both claims.  The 
Veteran appealed the September 2003 decision to the United 
States Court of Appeals for Veterans Claims (Court).  In a 
March 2006 decision, the Court vacated the September 2003 
Board decision, directing that the veteran be issued adequate 
Veterans Claims Assistance Act of 2000 (VCAA) notice pursuant 
to 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1).  The Secretary of VA appealed this decision to 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit).  In January 2008, the Federal Circuit 
summarily affirmed the Court decision.  The Court issued the 
mandate in this case in March 2008.  Subsequently, the case 
was remanded in October 2008 for proper VCAA notice. 

This matter was most recently before the Board in January 
2009, when it was remanded to the AMC/RO to determine the 
credentials of the physician's assistant who conducted the 
March 2003 VA examination.

In the instant case, the Board finds that the Appeals 
Management Center (AMC) has complied with the January 2009 
Remand Order, and that neither the Veteran, nor his 
representative, has contended otherwise, and therefore it may 
proceed with its review of this appeal.  Stegall v. West, 11 
Vet. App. 268, 270-71 (1998).


FINDINGS OF FACT

1. VA has made all reasonable efforts to assist the Veteran 
in the development of his claim and has notified him of the 
information and evidence necessary to substantiate the claim 
addressed in this decision; of the information VA failed to 
provide in a timely fashion, no prejudice to the Veteran 
resulted.

2. The competent medical evidence does not link the Veteran's 
degenerative disc disease at L4-5, with spinal stenosis, to 
his active service or to in-service treatment of his 
pilonidal cyst, nor does it show that it was caused or 
aggravated by his pilonidal cyst.

3. The Veteran has a high school education plus training in 
welding; his employment experience includes pipefitting and 
welding; he was last employed in 1984.

4. The Veteran's sole service-connected disability is a post-
operative pilonidal cyst, evaluated as 10 percent disabling

5. The Veteran's service-connected disability does not 
preclude all forms of substantially gainful employment.


CONCLUSIONS OF LAW

1. Service connection for degenerative disc disease, L4-5, 
with spinal stenosis is not warranted.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.303, 3.304, 3.310(a) (200).

2. The schedular requirements for a TDIU rating are not met, 
and referral to the appropriate VA official for consideration 
of an extraschedular TDIU rating is not warranted.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 
3.341, 4.16, 4.19 (200).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38  
C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  

a.  Duty to Notify 

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the October 
2008 letter sent to the Veteran by RO adequately apprised him 
of the information and evidence needed to substantiate the 
claims.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Sanders v. Nicholson, 
487 F.3d 881, 886 (Fed. Cir. 2007) (outlining VCAA notice 
requirements); Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (same).  For "applications for benefits pending before 
VA on or filed after" May 30, 2008, as here, 38 C.F.R. § 
3.159(b)(1) no longer requires that VA request that the 
claimant provide any evidence in his or her possession that 
pertains to the claim.  See 73 Fed. Reg. 23353, 23354 (Apr. 
30, 2008). 

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473,  
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id. at 486.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.  

The October 2008 letter from the RO satisfies these mandates.  
It clearly disclosed VA's duty to obtain certain evidence for 
the Veteran, such as medical records and records held by any 
Federal agency, provided the Veteran gave consent and 
supplied enough information to enable their attainment.  The 
letter additionally apprised the Veteran that VA would 
schedule a medical examination or obtain a medical opinion 
for him if the RO determined such to be necessary to make a 
decision on the claim, and also asked the Veteran to provide 
VA with any other supporting evidence in his possession.  In 
addition, the October 2008 letter informed the Veteran about 
the type of evidence needed to support a direct and secondary 
service connection claim.  Although the Veteran was not 
provided with a copy of 38 C.F.R. § 3.310 and the amendment 
to that regulation, effective October 10, 2006, that 
information was included in the December 2008 SSOC.  Finally, 
the letter informed the Veteran about the type of evidence 
needed to support his claim for TDIU, to include statements 
from employers.  The Board thus finds that the Veteran was 
effectively informed to submit all relevant evidence in his 
possession, and that he received notice of the evidence 
needed to substantiate his claims, the avenues by which he 
might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Beverly, 19  Vet. App. at 403; see also 
Mayfield, 19 Vet. App. at 109-12.

With respect to the Dingess requirements, the Veteran was 
provided with notice of the type of evidence necessary to 
establish a rating and effective date for a rating in the 
October 2008 letter.

The Board also recognizes that, according to Pelegrini v.  
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."   
VA did not provide such notice to the Veteran prior to RO 
decisions that are the subject of this appeal.  
Notwithstanding this belated notice, the Board determines 
that the RO cured this defect by providing this complete VCAA 
notice followed by readjudication of the claim, as 
demonstrated by the December 2008 and January 2009 SSOCs.  
Prickett v. Nicholson, 20 Vet. App. 370, 376-78 (2006) 
(validating the remedial measures of issuing fully compliant 
VCAA notification and readjudicating the claim in the form of 
an SOC to cure timing of notification defect).  

With respect to Dingess notice, where such a timing error 
occurred, the Board must presume that the error was 
prejudicial, and VA bears the burden of rebutting said 
presumption.  Sanders, 487 F.3d at 886, 891 (recognizing that 
"VCAA notice errors are reviewed under a prejudicial error 
rule" and holding that "all VCAA notice errors are presumed  
prejudicial and . . . VA has the burden of rebutting this 
presumption"); see also Mayfield v. Nicholson, 19 Vet. App. 
103, 111-16 (2005), rev'd on other grounds, 444 F.3d 1328  
(Fed. Cir. 2006).  In this case, timely Dingess would not 
have operated to alter the outcome because evidence 
establishing service connection for a back disability and a 
TDIU is lacking.  See Sanders, 487 F.3d at 887 (recognizing 
that "a demonstration that the outcome would not have been 
different in the absence of the error would demonstrate that 
there was no prejudice").  Moreover, as the preponderance of 
the evidence is against the claim for entitlement to a TDIU 
during the period of time at issue, any question as to a 
rating or effective date is moot.  The presumption of 
prejudice is therefore rebutted.

b.  Duty to Assist

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to  
substantiate the . . . claim").  This duty includes assisting 
the veteran in obtaining records and providing medical 
examinations or obtaining medical opinions when such are 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

VA informed the Veteran of its duty to assist in obtaining 
records and supportive evidence.  It appears that all known 
and available records relevant to the issues here on appeal 
have been obtained and are associated with the Veteran's 
claims file; the Veteran does not contend otherwise.  

The Veteran contends that the physician's assistant who 
conducted the March 2003 examination was not qualified to 
conduct an examination and offer medical opinions.  A 
physician's assistant can elicit a medical history or perform 
orthopedic testing under the direction of a physician.  The 
Fayetteville, Arkansas VAMC has provided verification of 
employment and license verification from the Arkansas State 
Medical Board, which confirmed that B. Vardiman was issued a 
physician's assistant license in June 2001 with an expiration 
date of December 31, 2004.  In December 2004, Ms. Vardiman 
was issued a full license.  In March 2003, Ms. Vardiman was 
working under the supervision of Dr. M.C. and his medical 
license/certifications are included in the claims file.  Dr. 
M.C. concurred with Ms.  Vardiman's findings and medical 
opinion, and a signed copy of the examination report is in 
the claims file.  The Board finds the March 2003 VA 
examination to be adequate for rating purposes, and that it 
satisfied the requirements set forth in the January 2009 
remand decision.  While the March 2003 examination is the 
most recent examination in the claims file, the passage of 
time, in and of itself, does not render such evidence stale.  
In any event, the question is whether the Veteran's back 
disability is so severe as to preclude his ability to secure 
or maintain employment, not whether a higher schedular 
disability evaluation should be assigned.  The Board finds 
that the medical evidence of record is sufficient to resolve 
this appeal, and the VA has no further duty to provide 
another examination or opinion.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  If the Veteran's back 
disability has worsened, he may reopen his claim for a 
schedular rating in excess of 10 percent for his back 
disability at any time.

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the Veteran, and 
thus, no additional assistance or notification was required.  
The Veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94. 

II. Law and Regulations

a. Service Connection

The Court has held that "[f]or service connection to be 
awarded, there must be (1) medical evidence of a current 
disability; (2) medical evidence, or in certain  
circumstances, lay evidence of an in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury."  Coburn v. Nicholson, 19 
Vet. App. 427, 431 (2006); accord Disabled Am. Veterans v. 
Sec'y of Veterans Affairs, 419 F.3d 1317, 1318 (Fed. Cir. 
2005); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 
2004).  If the veteran fails to demonstrate any one element, 
denial of service connection will result.  Disabled Am. 
Veterans, supra; Coburn, supra.

With respect to the "current disability" prong, the Court has 
recognized that, "[i]n the absence of proof of a present 
disability there can be no valid claim" of service  
connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Caluza v. Brown, 7 Vet. App. 498, 505 (1995) 
(recognizing that "[a] service-connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability"); see also Chelte v. 
Brown, 10 Vet. App. 268, 271, 272 (1997) (holding that the 
veteran's claim was not well grounded when the evidence  
"establishe[d] only that the veteran had a [disability] in 
the past, not that he has a current disability").

Turning to the second, "incurrence in or aggravation by 
service" prong, the Court has expressed that "[s]ervice 
connection for VA disability compensation . . . will be  
awarded to a veteran who served on active duty during a 
period of war . . . for any disease or injury that was 
incurred in or aggravated by" such service.  Caluza, 7 Vet. 
App. at 505.  VA may grant service connection, despite a 
diagnosis after discharge, when all the evidence, including 
that pertinent to service, establishes that the veteran 
incurred the disease during service.  See 38 C.F.R. § 
3.303(d); accord Caluza, supra ("When a disease is first 
diagnosed after service, service connection may nevertheless 
be established by evidence demonstrating that the disease was 
in fact 'incurred' during the veteran's service, or by 
evidence that a presumption period applied").  

With respect to the third, "nexus" prong, the veteran must 
demonstrate through medical evidence that "a causal 
relationship" exists between the present disability and an 
in-service event.  Shedden, 381 F.3d at 1167.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence must demonstrate that 
the claim is plausible.  Espiritu v. Derwinski, 2 Vet. App.  
492, 494 (1992).  Mere lay assertions of medical status do 
not constitute competent medical evidence.  Moray v. Brown, 5 
Vet. App. 211, 214 (1993) ("lay persons are not competent to 
offer medical opinions").  Alternatively, a veteran can 
establish a nexus between service and the current disability 
by offering medical or lay evidence of continuity of 
symptomatology and medical evidence of a nexus between the  
present disability and the symptomatology.  See Voerth v. 
West, 13 Vet. App. 117, 120 (1999); Savage v. Gober, 10 Vet. 
App. 488, 495 (1997). 

Secondary Service Connection

Pursuant to 38 C.F.R. § 3.310(a), a "disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected."  See Evans v. 
West, 12 Vet. App. 22, 29 (1998) (noting requirements for 
establishing service connection on a secondary basis).  Thus, 
in order to establish a secondary service connection claim, 
the veteran must show: (1) the existence of a current 
(secondary) disability; (2) the existence of a service-
connected disability; and (3) evidence that the service-
connected disability proximately caused the secondary 
disability.  38 C.F.R. § 3.310(a).  A veteran may also 
establish secondary service connection by demonstrating that 
his current (secondary) disability became aggravated or 
worsened by the already service-connected disease.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (holding that "when 
aggravation of a veteran's non-service-connected [secondary] 
condition is proximately due to or the result of a service-
connected condition, such veteran shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation"); see Libertine v. Brown, 9 Vet. App. 521, 522 
(1996) ("Additional disability resulting from the aggravation 
of a non-service-connected [secondary] condition by a 
service-connected condition is also compensable under 38 
C.F.R. § 3.310(a)").  If a veteran succeeds in establishing 
service connection for a secondary condition, "the secondary 
condition shall be considered a part of the original 
condition."  38 C.F.R. § 3.310(a).

b. TDIU

A veteran may be awarded a TDIU upon a showing that he is 
unable to secure or follow a substantially gainful occupation 
due solely to impairment resulting from his service-connected 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 
4.16.  A total disability rating may be assigned where the 
schedular rating is less than total when the disabled person 
is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, this 
disability shall be ratable at 60 percent or more, or if 
there are two or more disabilities, there shall be at least 
one ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Consideration may 
be given to a veteran's level of education, special training, 
and previous work experience in arriving at a conclusion, but 
not to his age or the impairment caused by any non-service-
connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  
Where a veteran is unemployable by reason of his or her 
service-connected disabilities, but they fail to meet the 
percentage standards set forth in § 4.16(a), TDIU claims 
should be submitted to the Director, C&P Service, for 
extraschedular consideration.  38 C.F.R. § 4.16(b).   

The term "unemployability," as used in VA regulations 
governing total disability ratings, is synonymous with an 
inability to secure and follow a substantially gainful 
occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).  The issue 
is whether the veteran's service-connected disability or 
disabilities preclude him from engaging in substantially 
gainful employment (i.e., work which is more than marginal, 
that permits the individual to earn a "living wage").  See 
Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for 
TDIU, the Board may not reject the claim without producing 
evidence, as distinguished from mere conjecture, that the 
veteran's service-connected disability or disabilities do not 
prevent him from performing work that would produce 
sufficient income to be other than marginal.  Friscia v. 
Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. 
App. 532, 537 (1994).

In determining whether the veteran is entitled to a TDIU, 
neither his non-service-connected disabilities nor his age 
may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 
(1993).  The Court has held that the central inquiry in 
determining whether a veteran is entitled to a total rating 
based on individual unemployability is whether service-
connected disabilities alone are of sufficient severity to 
produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 
(1993).  The test of individual unemployability is whether 
the veteran, as a result of his service-connected 
disabilities alone, is unable to secure or follow any form of 
substantially gainful occupation which is consistent with his 
education and occupational experience.  38 C.F.R. §§ 3.321, 
3.340, 3.341, 4.16.

c. Standard of Proof 

38 U.S.C.A. § 5107 (West 2002) sets forth the standard of 
proof applied in decisions on claims for veterans' benefits.  
A veteran will receive the benefit of the doubt when an 
approximate balance of positive and negative evidence exists.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).

III. Analysis

a. Factual Background

The Veteran claims, in essence, that he is entitled to 
service connection for degenerative disc disease with spinal 
stenosis due to injury sustained when he underwent a surgery 
for removal of a pilonidal cyst in service.  He has contended 
to medical doctors that his degenerative disc disease is 
secondary to the trauma of handling heavy artillery shells 
while in active duty.

The Veteran also claims that he is entitled to a total 
disability rating based on individual unemployability (TDIU).  
The Veteran's sole service-connected disability is a post-
operative pilonidal cyst.  In this regard, the Board notes 
that a December 1998 Board decision denied an evaluation in 
excess of 10 percent for post-operative pilonidal cyst.  The 
10 percent evaluation remains in effect.  In correspondence 
received in August 1999, the Veteran said that his low back 
pain prevented him from working.  In a VA Form 21-8940 
received in December 1999, the Veteran stated that he last 
worked full time in December 1984, and that he became too 
disabled to work in January 1985. His education consisted of 
four years of high school and welding school.

During a personal hearing before a hearing officer in July 
1999, the Veteran stated that he was told by a Dr. Kenneth 
[sic] that his current back condition was caused by a spinal 
block.  He said that the back injury that occurred on his 
civilian job in January 1984 was in a different location from 
the alleged spinal block injury.  He said the back injury on 
his civilian job was on the left side of his back and the 
spinal block injury occurred in the middle of his back.

The Veteran's service treatment records include a June 1960 
medical examination report, which showed that the Veteran had 
a scar over the sacral region.  A September 1960 outpatient 
record indicates that the Veteran had complaints of pain when 
sitting.  An October 1960 clinical record shows that he had a 
painful and draining pilonidal cyst, which had been excised 
prior to service when the Veteran was 16 years of age, but 
which had been aggravated by service.  It was again removed 
with no attempt at closure and the veteran was returned to 
duty.  The excision was done with spinal pontocaine as the 
anesthetic.  A December 1960 clinical record indicates that 
the Veteran had problems with a recurrent infection 
associated with a sacral decubitus ulcer following the 
pilonidal cyst surgery.  A December 1960 Medical Board 
examination report indicates that the Veteran had a pilonidal 
cyst, which was progressively healing; the recommendation was 
that the Veteran be returned to full duty.

A May 1987 Social Security Administration (SSA) Disability 
Determination provides that the Veteran was disabled as of 
January 1985, with a primary diagnosis of severe residuals of 
a back injury.  The secondary diagnosis was high blood 
pressure, gout and severe pain.  Attached medical records 
document his report of an on-the-job injury when lifting pipe 
in January 1984.  A May 1994 SSA Continuance Award provides 
that the Veteran's primary diagnosis was generalized 
osteoarthritis and recurrent low back pain, with a secondary 
diagnosis of hypertension.

Following a July 1998 VA examination of the Veteran, for the 
purpose of evaluating his postoperative pilonidal cyst, the 
examiner opined that there was no pathology and no functional 
impairment of the coccyx.  The only residual of the Veteran's 
pilonidal cyst noted was a scar.

The record contains a February 1999 medical statement by C M. 
K., M.D. (Dr. K).  The Veteran presented to the office in 
February 1999 with complaints of a pinched nerve in his back 
that was secondary to a nerve block he received during 
surgery for a pilonidal cyst in the 1960's.  The report 
provides results of current exam.  The doctor indicated that 
the Veteran probably had a L4-5 degenerative disc disease 
with associated spinal stenosis.  He did not address the 
etiology of the condition.

Correspondence dated in October 2002 from G.C.E., MD (Dr. E), 
provides that the physician examined the Veteran, reviewed 
his medical records, and provided an opinion as follows.  The 
Veteran had a Cumulative Trauma Disorder that was the result 
of all the trauma he received to his back as a civilian and 
while in the military.  The Veteran had back pain before he 
entered the military due to farm work as a child.  The trauma 
of his military training, the trauma of a spinal puncture he 
received while in the service and the trauma of handling 80 
pound artillery shells contributed to and made his spinal 
problem worse than it would have been had he not been in the 
service.  After being discharged from the military, the 
Veteran was a pipe-fitter and welder, which eventually caused 
him to be placed on social security.  His military experience 
was not the sole cause of his 100 percent disability 
according to social security but according to DC 5292 and his 
limitation of lumbar motion, he was 40 percent disabled due 
to the trauma he received in the military.

The report of a March 2003 VA examination provides that the 
Veteran's claims file was reviewed.  The examiner set forth a 
detailed review of the Veteran's service medical records, as 
well as post-service medical records showing back injuries.  
The report sets forth the results of current physical 
examination.  The diagnosis was degenerative disc disease at 
L4-5.  The examiner stated that it was her opinion, based on 
reviewing the medical histories and physician's notes 
(including those from Dr. K and Dr. E) that the Veteran had 
numerous injuries to his back after his service.  He was only 
in service for one year, and during that time he was never 
treated for any back problems and never complained of any 
back problems other than the pilonidal cyst.  The examiner 
opined that the Veteran's post-service work injuries over the 
years and over time caused degenerative disc disease at L4-5.  
She stated that it was her medical opinion that the pilonidal 
cyst spinal block had nothing to do with his L4-5 
degenerative disc disease, due to the fact that it was more 
than likely not even put in his L4-5 disc space.  It was also 
such a small needle that it would not cause that kind of 
problem and would not cause degenerative disc disease.

The record also contains a July 2008 medical statement by Dr. 
K.  The Veteran presented to the office that month with 
additional problems.  The report provides results of current 
exam, and copies of X-rays are attached.  The doctor 
indicated that the Veteran had significant grade IV 
degeneration at L4-5 "with virtually loss of his disk space 
and significant facet joint arthropathy and enlargement and 
all of this with him having radicular pain leads to a 
diagnosis of spinal stenosis."  The doctor wrote that "I 
think his condition has worsened since the period of time 
that I rendered a report in 1999 and I think this is 
something that is going to be progressive."  He did not 
address the etiology of the Veteran's condition.

b. Discussion

Back

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
Veteran's claim for service connection for degenerative disc 
disease at L4-5, with spinal stenosis, to include as 
secondary to service-connected pilonidal cyst.  The Board 
recognizes the Veteran's contentions to VA regarding a 
claimed link between his low back disability and in-service 
treatment for his pilonidal cyst, as well as his assertion 
that the trauma of handling artillery shells during active 
duty resulted in his current degenerative disc disease.  
However, as a layperson, the Veteran is not competent to 
provide an opinion requiring medical knowledge, such as a 
question of medical causation.  Epps v. Brown, 9 Vet. App. 
341, 344 (1996); Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992); accord Barr, 21 Vet. App. at 307 (noting that 
"[s]ignificant in our case law is that lay persons are not 
competent to opine as to medical etiology or render medical 
opinions").  That is, while the Veteran is certainly 
competent to describe symptoms that he has experienced, 
without an indication in the record that he has had the 
relevant medical training, he is not competent to provide an 
opinion on the alleged nexus to either service or to his 
service-connected pilonidal cyst disability.  See Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr, 21 
Vet. App. at 307 (noting that "[l]ay testimony is competent . 
. . to establish the presence of observable symptomatology").  
Thus, his own opinions are not relevant to the critical issue 
of whether his degenerative disc disease at L4-5 with spinal 
stenosis is related to in-service treatment of his pilonidal 
cyst or to in-service trauma from lifting artillery shells.

The service treatment records also fail to support the 
Veteran's claim.  They are completely negative for any 
competent medical evidence that the excision of the Veteran's 
pilonidal cyst, or his handling of artillery shells, resulted 
in any disability pertaining to his low back.

There is no post-service medical evidence to show that the 
Veteran's pilonidal cyst caused or aggravated a low back 
disability post-service.  38 C.F.R. § 3.310(a).  The thrust 
of the Veteran's claim is that there is a direct link to 
service; that there is a nexus between the in-service 
excision of his pilonidal cyst or treatment for same and his 
current degenerative disc disease at L4-5, with spinal 
stenosis.  It has been alternatively asserted that his low 
back disability was caused by in-service duties, to include 
the lifting of artillery shells.

Dr. K's statements merely confirm that the Veteran has a 
current low back disability, which is not in dispute; they do 
not provide any support for either of the Veteran's claimed 
contended causal relationships or any other link to service.

There are two competent opinions that address the etiological 
questions at hand.  The October 2002 opinion from Dr. E is to 
the effect that the Veteran's in-service trauma of handling 
heavy artillery shells partially caused his current 
degenerative disc disease.  This opinion has probative value, 
as it was provided by a medical doctor and based on a review 
of the veteran's medical records.  On the other hand, Dr. E 
did not cite to any clinical findings in the record in 
support of his opinion, nor was there an acknowledgement that 
the service treatment records show no complaint or clinical 
finding suggestive of a low back disability.

The opinion set forth in the March 2003 VA examination report 
is to the effect that the Veteran's degenerative disc disease 
is not related to in-service surgical treatment of his 
service-connected pilonidal cyst, or to in-service lifting of 
artillery shells.  Rather, the examiner stated that post-
service work injuries over the years caused degenerative disc 
disease at L4-5.  The Board finds that this opinion is more 
probative to the questions at hand, when compared to Dr. E's 
opinion, because it is based on a review of the Veteran's 
entire claims file, including the service treatment records 
and the October 2002 opinion from Dr. E; it refers to 
specific findings set forth in the medical record, and it 
includes a rationale supported by citations to the clinical 
record.  The latter is particularly important, in the Board's 
judgment, as they make for a more convincing rationale.  For 
example, the VA examiner noted that the Veteran had numerous 
injuries to his back after service and that during his one 
year of active duty he never complained or was treated for 
any back problems other than the pilonidal cyst, which is 
supported by the service and post-service medical records on 
file.  The VA examiner also provided a rationale for the 
opinion that the pilonidal cyst spinal block had nothing to 
do with the Veteran's L4-5 degenerative disc disease, due to 
the fact that it was more than likely not even put in his L4-
5 disc space and that the type of small needle involved in 
performing a spinal block would not cause degenerative disc 
disease.  Dr. E merely offered a conclusory statement that 
the Veteran's low back disability was due to in-service 
lifting and a spinal block.  He did not cite to the clinical 
record in support of the link to lifting and he did not 
provide a rationale for the latter opinion implicating the 
spinal block.  For the aforementioned reasons, the Board 
finds that the March 2003 opinion is more probative than the 
opinion set forth by Dr. E in October 2002.

TDIU

The Veteran's sole service-connected disability is post-
operative pilonidal cyst, evaluated as 10 percent disabling.  
As his total disability evaluation is less than 70 percent, 
he does not presently meet the percentage requirements set 
forth in 38 C.F.R. § 4.16(a).

The Veteran has a high school education plus training in 
welding.  His employment experience includes pipefitting and 
welding.  He was last employed in 1984 and has indicated that 
he became too disabled to work in January 1985.  As noted 
above, his sole service-connected disability is a 
postoperative pilonidal cyst, rated 10 percent.  The most 
recent VA examination of that cyst showed only a residual 
scar.

The preponderance of the evidence is against the claim that 
the Veteran's service-connected disability precludes his 
ability to secure or maintain employment.  The Veteran does 
not even contend that his postoperative pilonidal cyst 
precludes employment.  He asserts, in essence, that his low 
back disability prevents him from working but, as noted 
above, service connection is not warranted for the latter 
disorder.  There is no medical evidence or opinion in the 
record that supports a finding that the residuals of his 
pilonidal cyst preclude substantially gainful employment.  
The SSA determinations link his unemployability to his low 
back disorders, hypertension, gout and pain.

The clear weight of the evidence indicates that the Veteran's 
service-connected postoperative pilonidal cyst, bearing in 
mind his individual background, does not preclude 
substantially gainful employment.  Therefore, there is no 
basis for the Board to refer the case to the designated VA 
official for consideration of a TDIU rating on an 
extraschedular basis.

IV. Conclusion 

For the reasons stated above, the Board finds that service 
connection is not warranted.  As the preponderance of the 
evidence is against the claims, the benefit of the doubt 
doctrine does not apply to the instant case.  Ortiz v. 
Principi, 274 F.3d 1361, 1364-65 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert, 1 Vet. App. at 56.  







ORDER

Service connection for degenerative disc disease, L4-5, with 
spinal stenosis, to include as secondary to service-connected 
post-operative pilonidal cyst, is denied.

A TDIU rating is denied.



____________________________________________
M.G. MAZZUCCHELLI
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


